NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 22 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BILLIE RENE FRANCES LILLIAN                     No.    19-55013
POWERS,
                                                D.C. No.
                Plaintiff-Appellant,            8:17-cv-01386-DOC-KES

LORIE-ANN COLE; VALERIE-LYNN
NAIF,                                           MEMORANDUM*

                Intervenors-Pending,

 v.

THE BANK OF NEW YORK MELLON,
FKA Bank of New York, as Trustee, on
behalf of the holders of the alternative Loan
Trust 2007-HY9 Mortgage Pass Through
Certificates Series 2007-HY9; SELECT
PORTFOLIO SERVICING, INC.;
MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC.; JON
SECRIST; NICHOLE CLAVADETSCHER;
COMMONWEALTH LAND TITLE
COMPANY; BANK OF AMERICA, NA;
DOES, 1-10,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    David O. Carter, District Judge, Presiding

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                               Submitted July 20, 2020**


Before: O’SCANNLAIN, TROTT, and N.R. SMITH, Circuit Judges.

        Billie Rene Francis Lillian Powers appeals the dismissal of her fourth

amended complaint. The facts are known to the parties, so we do not repeat them

here.

        In her opening brief, Powers lists thirty-four issues that she asks to be

reviewed. However, she provides no legal argument whatsoever. “Although we are

sensitive to [her] pro se status . . . . , our leniency is not without limit and does not

excuse [her] utter failure to provide any legal support or argument . . . .” Ventress

v. Japan Airlines, 747 F.3d 716, 723 n.8 (9th Cir. 2014).1

        AFFIRMED.




        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
             1
               The Motions for Third Party Intervention, filed with this court on
January 9, 2020 (Docket Entry No. 41) and June 30, 2020 (Docket Entry No. 62)
are DENIED. Powers’s Motion for Default of Appellee Thomas Peppers for
Failure to Respond, filed with this court on June 3, 2020 (Docket Entry No. 53), is
DENIED. Her Motions to File Multiple Reply Briefs, filed with this court on June
23, 2020 (Docket Entry Nos. 58 and 59), are DENIED.

                                            2